Title: To James Madison from Edmond Kelly, [ca. 30] June 1821
From: Kelly, Edmond
To: Madison, James


                
                    Sir
                    Columbia Ten [ca. 30] June 1821
                
                I hope you will find from this letter that the Vanity of giving an opinion on the spanish Constitution was not the cause of the Conclusion of my last long letter. I Conjecture it to be the Code given by Joseph Buonaparte and to be of french & not of spanish Manufacture, & to acct for the unity of the legislative departments in one body. If I am correct in the opinion that a senate & house of Representatives is an actual delegation from the older & younger Classes of a large & populous Community where the deliberative wisdom of the first Operates correctively on the Zeal ardour & activity of the 2d. the result of their Councils is best calculat[ed] to ensure public security & protection & is therefore the best sistem—for these reasons I Deem the spanish Constn. as defective & erroneous in Theory as it is in practice a partial Exclusion of the Intelligent middling classes who ought to represent the people—that as the opulent land Owners can always secure their Election it will cause envy discontent & discord which are the sure Effects of such a partial Exclusion & must finally lead either to a necessary amendment or a worse Change—the spaniards are deemed the proudest people in Europe, & wd agree much better as to what Mr Adams properly calls equal rights to acquire property than Equal rank & probably Joseph who was a zealous candidate for popularity wished to Captivate the people by that Equality of rank when he established it—subsequently the Govt was arbitrary. Any Constitution was preferable to it—to delay

deliberate divide or oppose it might be unsafe & particularly as the popular feeling & Excitement made it prudent for the spanish Gentry & Nobility to acquiesce in the Inovation.
                The brilliant display of genius in the french Convention and its effects on France appears to have contributed not a little to the opinion that a Convention is the Chief de: Ouvre of or in Constitution making & hence the preferrence of it but there is as great a diversity in the human character and in mental Endowment as there is difference between frenchmen & spaniards whose Conduct would differ from the former on a similar Occasion—that the french Convention answered the sanguine hopes entertained & Expected from it and created an enthusiasm in frenchmen to defend their Country never before surpassed I admitt—but that it was the chief de Ouvre of necessity alone and not of Choice is what I have not a doubt of and that if France had not then been Menaced by the most appaling dangers Caused by the flight of Louis the 16th. and been as free to chuse a Constitution as Naples Spain and Portugal were her Code would have been a different One and the Just rights and properties of all descriptions of Frenchmen secured by it as Illimitably as Justice & equal rights required it there cannot be a doubt of (I do not include special aristocratic privileges Among Just rights—neither do I defend Robertspieres Govt). But those who think that every Convention ought to be like that of France and every people under such Conventions equally unanimous enthusiastic brave & successfull would be disappointed by the result of Experiments. I therefore adopt the Opinion that the french Conventional Constitutn. was the chief de ouvre not of Choice but of Imperious necessity which alone obliged the french democratic Govt. to Violate the rights of Individuals in any Instances where Justice necessity & expediency did not require it is what there cannot be a rational doubt of.
                I made the foregoing remarks chiefly to explain & elucidate my Opinion of the Injustice done to the spanish Clergy—of the treatment they have Experienced from men who appear to have claims to Infallibility in constitution making similar to what the pontiffs exercise Jure divino & of the treatment they ought to experience which opinion is that the indiscriminate sequestration of ecclesiastical property is unjustifiable—the priest who devoted his youth to the study of Divinity and the subsequent part of his life to the faithfull discharge of the duties of a profession he had no doubt would be permanent is as unjustly Injured by the suppression of it & the loss of its emoluments without Compensation or equivalent as the artizan the trader or Lawyar would be in the event of a similar suppression of the trade calling or profession of either without Compensation—for the time & application of the priest is as much his capital & his property as the time and application of the other persons creates their capital & property—to suppress either without making such Compensation is equally unjust—but

I would not have the Compn. to the clergy to exceed a decent support & not more than would be needed by genteel professional men who devoted themselves to a life of Celibacy. I therefore consider that indiscriminate sequestration of Ecclesiastical property as unjust an exercise of power & as wanton a Injury as the arbitrary mandate of the sultan could Inflict.
                It is true that the Doctrine of the popish priesthood has the worst possible Effects on the Ignorant & Iliterate and that it envelops the human mind in a despotic Bastile which as effectually reconciles the Captive to his chain as training does the horse to the bridle—but however pernicious the Doctrine the profession has been deemed not only respectable but sanctified & includes in Spain thousands against whom there is no other objection than that of their being priests and Monks & possessing more property than they needed. Where the public safety & necessity require it the sequestration of any unnecessary property from them is perhaps Justifiable—but to leave them without support is doing what cannot be excused or defended on any Known principle of Justice or humanity.
                As I sayed that their doctrine has a pern[i]cious & bad effect on the Ignorant it is fit I should support it by Explanation lest it might seem to be an assertion without proof & consequently false—the doctrine is to this effect—that man is prone to disobey the divine law, that God is a severe and a Jealous God who punishes to the 3d and 4th Generation the guilty with eternal torments to which there are no limitt—that the poor should not envy the rich who are always punished in the other world for their Indulgence & neglect of duty in this world for that as the possession of wealth without distributing it (doubtless some to the Church) in Charitable Donations is a mortal sin it is as easy to draw a Campbell through the Eye of a Needle as it is for a rich man to go to Heaven—that God will reward the poor the humble & the faithfull with everlasting happyness and punish the rich with everlasting misery and torments (I now quoted their own words)—that the King and the Clergy are appointed by God on his divine authority & that any disobedience to either is punished as severely as the transgressions of the rebel Angels—and thus is the poor papist made a Victim to Imposture & the passive Instrument of despotism rejoicing that his misery patience & humility secure his salvation & eternal happyness in the next world—where the proud and the rich are doomed to eternal torments & believing that Heretics & Infidels are damned to all Eternity & also that to resist the King & the pope &ca. Eternal Damnation—such is popery or as Sterne sayed slavery—a bitter draught, seemingly a disease without a remedy but which like all other shallow Enquiries I cannot refrain Suggesting the following simple remedy for—
                To Expunge from the Doctrine of Jesus Christ and his apostles all the Inovations of the popes—to reduce that doctrine to what it was when preached recommended & written by J. Christ & his apostles & the

Converts to it, to take the name of Apostolic Christians—and to permitt the Conforming Clergy to marry and for additional Compensation to superintend the Education of Youth & thereby Convert them into usefull and Meritorious members of society—and also to provide an Agreeable retreat Assylum & fit support for the superannuated Clergymen who would preferr a life of solitude seclusion & piety to conformity & its active & laborious duties—this is what would quiet Spain—extinguish priestcraft and superstition, & Convert her peasantry into rational beings & thereby qualify them to become good Citizens and good subjects—the sure road to Industry & that Improvemt and happyness they appear to want.
                Catholics or papists believe (being so taught) that every other Religion is an Herecy which sends the reformed sects to Hell without redemption & that there is no Salvation but through their own religion—it is for these reasons they have an insuperable aversion to conform to any other that is more rational—it is also for that reason that an Adherence to their own Religion purified from all pontifical Inovation would most effectually reconcile the multitude to a necessary recision of its errors unauthorised additions or Inovations but its Immediate & General adoption wd much depend on the Conformity & Exertions of the young and active part of their clergy to whom considerable Encouragement ought to be given to preach & recommend it.
                Had Mr Grattan the political Champion of the Irish Catholics applied his gigant⟨ic⟩ Talents to this object he would with the aid and cooperation of Lord Donoughmore their most strenuous advocate in the house of Lords have perswaded the learned and liberal part of the Irish Catholics to adopt accept & profess the religion thus corrected and purified or restored to its original purity & however few or limitted at first Such a society might be as to members its adoption would soon cause it to progress extensively and produce incalculable good—for it is that fatal superstition & priestcraft that Keeps the people divided—that is catholics, protestants & dissenters & in such a state of rancorous hostility to each other as no sense of national poverty misfortune or calamity can reconcile into any real or even political friendship. The Priest tells his Congregation that the protestants not Content with robbing and murdering their Fathers, Continue to oppress themselves & Keep them in bondage & degradation for not abjuring their holy religion out of which there is no redemptio⟨n⟩ but that as Herecy leads to eternal damnation in the next world their sufferings in this Short life and adherence to the only true faith ensures them eternal happyness and Immortality in the next world—therefore to bear it with patience that the day of retribution is at hand when their sufferings will end—the protestant on the other hand says these people perseverd in an Irreconcileable hatred & preserve vindictive Intentions, and their sanguinary threats prove that if we put power into their hands (so formidable for

their numbers) that it will be ascerted to destroy us—such is the real Cause of their divisions & unhappyness for which I see no remedy but the one I suggest of restoring religion to its pristine apostolic purity & Converting the Conforming priesthood into benevolent Christian preachers preaching forgetfullness & forgiveness of wrongs & Injuries and love and good will to mankind.
                Small as the space aloted to my remarks on the pernicious operation of bigotry in Ireland is in this letter I Own my concern for the state of that Island & had much greater influence on me to write them than the Vanity of giving a speculative opinion on the affairs of Spain and regrett that Mr Emmett is not at the seat of Govt or I would have transmitted them for his Opinion of their Correctness. I am confident his local Knowledge experience & Judgment qualify him to give a correct opinion of their practical appl⟨ic⟩ability, & am perswaded he feels sufficiently Interrested in the fate of that ill fated Island to do so. In that respect I should seek no confidence whatsoever for I am not only descended from but actually the Heir of one of the 5 families between whom that Island was at a remote period divided and consequently retain those partialities for an Aristocracy but not a fewdal one or their special privileges or Cromwells which a democratic Republican wd correctly consider a weakness. Very respectfully &ca.
                
                    Edmd Kelly
                
            